

116 HR 1412 IH: Illegal Alien NICS Alert Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1412IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Steube (for himself, Mr. Collins of Georgia, Mr. Gaetz, Mr. Cline, Mr. Biggs, Mr. Buck, Mr. Reschenthaler, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the national instant criminal background check system to notify U.S. Immigration and
			 Customs Enforcement and the relevant State and local law enforcement
			 agencies whenever the information available to the system indicates that a
			 person illegally or unlawfully in the United States may be attempting to
			 receive a firearm.
	
 1.Short titleThis Act may be cited as the Illegal Alien NICS Alert Act. 2.Requirement that NICS notify ICE and State and local law enforcement agencies of attempted receipt of firearm by person illegally or unlawfully in the United StatesSection 103(e) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(e)) is amended by adding at the end the following:
			
				(3)Requirement to notify ICE and State and local law enforcement agencies of attempted receipt of
 firearm by person illegally or unlawfully in the United StatesThe Attorney General shall ensure that, whenever the information available to the system established under this section indicates that a prospective firearm transferee is illegally or unlawfully in the United States, the system shall transmit to the Immigration and Customs Enforcement Agency and to relevant State and local law enforcement agencies a notice that the person may have attempted to receive a firearm in violation of section 922(g)(5) of title 18, United States Code, and shall include with the notice all relevant information possessed by the system..
		